It gives me great pleasure. Sir, to begin my statement by congratulating you on your election to the presidency of this session which coincides with the commemoration of the fortieth anniversary of the United Nations. We are gratified by the great confidence placed in you through your election since we highly appreciate the close ties of friendship that bind our country to your great country, as well as your praiseworthy record in the promotion of the purposes for which the United Nations was established.
I wish to express our sincere condolences and sympathy to the friendly people and Government of Mexico on the tragic calamity which has struck Mexico in the last few days while it was pursuing its efforts towards reconstruction and development. I am confident that I express the sentiments of all delegations present here when I reaffirm our solidarity with the friendly people of Mexico and reiterate that we stand by them while they are facing this distressing ordeal. In such moments, we are guided by the spirit and principles of the United Nations and by our belief that we all, irrespective of our national loyalties, stand in the same trench in the face of dangers and challenges.
I speak from this rostrum on an important historical occasion, namely, the observance of the fortieth anniversary of the United Nations. This Organization was established as an expression of the aspirations of the peoples of the world to begin a new era in which mankind could avoid the scourge of devastating wars and live happily in a climate of just and lasting peace that would enable it to gear its energies and resources towards tackling economic problems and achieving social progress and economic growth, free from despotism, oppression or aggression.
The establishment of this Organization did not take place in a vacuum, nor was it an accidental occurrence occasioned by temporary circumstances. Rather, it was an outstanding landmark in the evolution of the international community, which had undergone bitter experiences during two world wars that flared up within half a century, and witnessed the development of sophisticated weapons of mass destruction and havoc, which reached a dangerous peak in the use of the atomic bomb. Such a state of affairs increased the people*' resolve to set up a new international system that would ensure against the outbreak of new wars that would inevitably cause the annihilation of all forms of life over a wide area and wipe out many features of civilization.
For all these reasons, the occasion we are commemorating in these days acquires a special importance for Egypt as one of the 51 founding Member States that established the Organization and actively participated in drawing up its Charter and laying down its purposes and principles. This importance also derives from Egypt's geopolitical position at the heart of a region beset by conflicts and tensions. Cross its affiliation to regional and international groupings confronted with crushing, decisive issues which give rise to possibilities of peace or war, survival or death, economic growth or paralysis and deterioration. Thus, Egypt was a founding member of the League of Arab States, the Organization of the Islamic Conference, the Organization of African Unity (OAU) and the Movement of Non-Aligned Countries.
It is natural, therefore, that Egypt attaches high importance to the establishment of the United Nations, the development of its role and the enhancement of its effectiveness, it is equally natural that Egypt contributes intellectually and substantively to this required development in response to the vast changes that have swept over the arena of international relations since the establishment of the Organization. Some of these changes were: the breakdown of the international alliance which had won the Second World War and set up the United Nations; the unprecedented progress in the production of nuclear bombs and weapons of a destructive capability that far exceeded any imagination; and the changes in the structure of the international community as a result of the accession to independence of many countries in Asia, Africa and Latin America, bringing the total membership of the Organization to 159 countries - three times the original number of States within a short span of time. Moreover, the economic factor in international relations acquired added importance as economic issues and problems became the primary preoccupation of all States, large and small, developed and developing, rich and poor alike.
It may not be appropriate here to make a thorough evaluation of the performance of the United Nations since its inception, to enumerate the positive and negative aspects of its activities or to analyze its achievements and setbacks. This topic needs a lengthy expose. Furthermore, much has been said about this issue on many earlier occasions. Suffice it to refer to the valuable report of the United Nations Secretary-General which he submitted on 4 September, Instead, I propose to concentrate on two major points which I believe to be pivotal in any serious attempt to launch the Organization into a new orbit in keeping with present-day challenges.

The important thing is neither to look back on the past and weigh success against failure nor to censure or assign responsibility to one party or another. What is really necessary to look at the future,, with all its potential fields of action and possibilities of change in order to arrive at a better formula for effective collective action, regardless of existing obstacles and restrictions. It will naturally be necessary to scrutinize the performance of the Organization in the past four decades too find out whether there is a specific pattern covering the fields in which the Organization has succeeded and those in which difficulties and impediments have prevailed. Our objective in such an exercise will be to reform the United Nations system and adapt it to evolving needs.
The first point I wish to raise in this regard is that the basic problem facing States, individually and collectively, is the economic one. The issue here is not confined to the problems facing States in their foreign relations; the domestic economy of most States has become a heavy burden which cannot be ignored or underestimated. While all of us are confronted with this problem, the developing countries are the most hard-hit and feel that it is a flagrant injustice to be left to bear the burden of problems in the creation of which they had no say, not having contributed substantially to the establishment of the international system which brought about those problems.
It is a source of grave concern that the economic situation in developing countries continues to deteriorate though much is repeatedly said about the need to rectify this situation and halting its deterioration. Thus the gap between hope and reality is continuously widening - a situation that does not augur well. Suffice it to mention here that the debts of developing countries at the end of 1984 totaled $US 900 billion and that this great increase in the volume of debts has been compounded by increasing servicing burdens on the export earnings of debtor countries coinciding with the stagnation of the official development assistance granted by rich to developing countries. Although the International Development Strategy set 0.7 per cent of the gross national product of developed countries as a target for official development assistance, this assistance, has stagnated in recent years at less than half the target set in the Strategy. In addition, the terms of international trade have deteriorated and protectionist practices in developed countries have increased. All those factors combined have created a serious situation the consequences of which cannot be limited to a particular international group but will inevitably affect the international system as a whole. Either we tackle this dilemma through a realistic, comprehensive formula that deals with the situation in all due seriousness or we shall all be subjected to more deterioration and loss.
The picture is all the more grim when we look at the situation in sub-Saharan Africa, where problems resulting from drought, desertification and food shortages are worsening and have been compounded by the deterioration in Africa's terms of trade and the fall in its commodity prices. This situation poses a serious threat to the lives of millions of Africans, undermines the social fabric of their countries and shatters their legitimate aspirations to stable and continued development at a time when their main preoccupation is to secure the basic means of subsistence.
We should all realize that the African continent suffered for a long time from colonization, exploitation and domination and that over the centuries it was deprived of a fair chance to develop its material and human resources or to utilize its energies in the interest of its peoples. The foreign Powers which ruled at that time regarded the continent as a source of raw materials and thus did not allow it to share the fruits of the resultant industrial and technological wealth.
For all those reasons it is incumbent upon us to approach the situation in a new spirit that does not count profit and loss in rigid arithmetical terms or stem from narrow individual interests. Such a new spirit should take into account the fact that the interests of all of us are interrelated and that there can be no victor or vanquished in this struggle.
Therefore we voice our full support from this rostrum for the call made by the 21st summit meeting of the Organization of African Unity (OAU) for the convening of a special General Assembly session at the ministerial level to discuss the economic problems of Africa, and the appeal to the international community to take the necessary measures to support the efforts made by the African countries towards undertaking economic reform, implementing development projects and staving off the threat of disasters.
On the other hand, we appeal to the Governments of creditor countries, financing institutions and international banks to co-operate with debtor countries within the framework of an enlightened political dialog, free from pressure, with a view to reaching a lasting solution to the problem of indebtedness that will preserve the rights of developing countries, safeguard their aspirations in regard to food, basic health and educational services, and ensure their social and political stability.
The second point I propose to touch upon briefly is the need to seek a genuine and radical solution to the problem of the lack of effectiveness of the United Nations in coping with the crises which threaten international peace and security. TO our mind, such ineffectiveness is not due to any shortage of resolutions adopted by the Organization and its various bodies in critical times. On the contrary, a host of resolutions have been adopted on all problems, despite recourse to the veto by some permanent members of the Security Council to bar the adoption of certain
resolutions on specific issues, for reasons that are no secret to anyone. However, the resolutions adopted remain a dead letter, void of life, ineffective and useless. This undermines the true value of the Organization and weakens its position vis-a-vis the peoples directly involved in the issues. Moreover, it encourages these States which violate the provisions of the Charter to persist in their aggression and defiance of the collective will of the international community.
Allow me in this context to refer to three issues by way of example, in the hope that we can examine them in depth in a manner that does not ignore the international status quo but, equally, does not lead to paralysis and helplessness before the attempts made by some States to impose their will by force.
The first issue I should like to put before the Assembly is the Palestinian question, on which enough resolutions to fill large volumes have been adopted. However, the Palestinian people still live under the yoke of occupation and military rule in the West Bank and Gaza. Israeli settlements are still being established on their lands and restrictions are still being imposed on their movement and political, economic and cultural activities. Collective punitive measures are still being practised against the Palestinian people, and acts of violence and extremism are escalating. We believe that the key to a beginning to redressing this situation is the implementation of the resolutions that stipulate that the Palestinian people be allowed to exercise the right to self-determination and to establish their own State in the manner they choose, as well as the necessity to halt demographic changes in the occupied territories and to respect Arab, Islamic and Christian rights in Jerusalem.
The second issue relates to the deteriorating situation in southern Africa as a result of the persistence of the racist regime of Pretoria in violating the rights of our brothers in Namibia, South Africa and the front-line States, despite the clear resolutions of the Security Council in this regard. It is neither conceivable nor, indeed, acceptable that the African majority of the population should continue to be subjected to the atrocities of this racist regime, which is escalating its practices of violence, suppression and terrorism and which does not hesitate to violate basic human norms and provisions of law, relying rather on brute force, as if it were living in the Dark Ages.
The third issue is the war raging in the Gulf between Iran and Iraq and the resulting harm to the interests of both the warring parties and all neighboring countries. This situation gives rise to a state of unrest and tension which could be used as a pretext for large-scale foreign intervention - a development that could lead to a widening of the sphere of conflict and an escalation of fighting and destruction.
I do not intend here to delve into the technical aspects of amending the Articles of the Charter or reinforcing the role of the Security Council and improving its rules of procedure. I would only state that the primary issue is one of political will, because, in the final analysis, the United Nations is what we want it to be and it is we who decide how it will fulfill its functions and carry out its mission.
We should always remember that the objective is to reinforce this Organization and to lift the restrictions that curb its ability to respond to the increasing demands of the international family of nations in an age pervaded by unrest, uncertainty and insecurity, in which new generations are wondering what the future holds in store for them: comfort or pain, hope or despair, efficiency or paralysis.
We firmly believe in the ability of mankind to choose and define targets when it has a clear vision before it, its priorities are sound and its intentions are good and when the dangers are obvious, since the will to live is capable of fashioning miracles.
May God guide our steps and bless our actions.
